141 F.3d 1169
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Timothy L. Nelson, Appellant.v.BENTON COUNTY SHERIFF'S DEPARTMENT;  Jarred Debus;  TracyBrown;  Rick Pound;  Fabien Rutherford, Appellees.
No. 96-4225.
United States Court of Appeals, Eighth Circuit.
Submitted:  March 13, 1998.Filed:  March 23, 1998.

Appeal from the United States District Court for the Western District of Arkansas.
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Timothy L. Nelson appeals from the district court's1 dismissal of his 42 U.S.C. § 1983 action following an evidentiary hearing before a magistrate judge.  Nelson alleged in his complaint that defendants failed to protect him from an assault by other inmates while he was attending an Alcoholics Anonymous meeting.  Having carefully reviewed the record and the parties' submissions on appeal, we conclude that the district court did not err in dismissing this action.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.


2
We deny Nelson's motion for appointment of appellate counsel.



1
 The Honorable H. Franklin Waters, Chief Judge, United States District Court for the Western District of Arkansas, adopting the report and recommendation of the Honorable Beverly R. Stites, United States Magistrate Judge for the Western District of Arkansas